Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following FINAL Office Action is in response to applicant’s communication on 07/07/2021 regarding application 16/424,193.

Status of Claims
	Claims 1, and 8 are currently amended. Claim(s) 1-20 are currently pending and are rejected as follows. 

Response to Arguments – 101 Rejection
	Applicant argues that the claims do not recite an abstract idea and should they recite additional elements such as to render the claims eligible.
	Examiner disagrees as the claims as they are recited relate to calculations to determine which of multiple models is most accurate for predicting a party’s behavior. The claims recite an abstract idea as the claim as they have been amended are a mental process (evaluations, observations, judgements, and opinions) that can be performed in the human mind with a pen and paper. The claims do recite additional elements, however, they do not provide a meaningful improvement onto the abstract idea recited as they are mere examples of adding the words “apply it” to generic hardware as well as well-understood, routine, or conventional activities. 

Response to Arguments – 103 Rejection
	Applicant argues that the previously applied prior arts of Ye and Tamayo fail in to read on applicant’s claims. 
	Examiner disagrees as Ye is directed towards the providing of a better model for predicting user behavior regarding e-commerce. Tamayo discloses formulas and mathematics for predicting user behavior in the fields of e-commerce. In combination Tamayo suggests the formulas and steps taken in order to derive the accuracy or usefulness of a model for predicting user behavior. Ye suggests the comparison of two models for predicting user behavior, and thus it would be suggested by Tamayo to use the metric disclosed by Tamayo to be used as the benchmark to compare different prediction models, and then presenting the better performing model to a user. One of ordinary skill in the art would have deemed it obvious to combine the model comparison of Ye, with the mathematical measurement of how good a model is of Tamayo, in order to read on applicant’s claims. Therefore, the previously applied prior art does read on applicant’s claims. Further elaboration regarding the combination is given in the 103 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	
	Claim(s) 1-20 are directed towards an invention for the determining of a better model for predicting user behavior using a formula. These actions fall within a subject matter grouping which the courts have deemed ineligible. (Mental Process (Observations, Evaluations, Judgements and Opinions that can be performed in the human mind with the aid of pen and paper) and Organizing Human Activity (Commercial and Legal Interactions)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-7 is directed towards a device which falls under the product category, Claims 8-13 is directed towards a method comprising at least one step, and Claims 14-20 is directed towards an apparatus which falls under the apparatus category. Accordingly, all claims fall within the four statutory classes of invention (Product, apparatus, and method), and will be further analyzed under Step 2 of the Alice/Mayo framework. 
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Regarding independent claim 1, the claims recite an invention for the determining of a better model for predicting user behavior using a formula which recites Mental Process 
for a first model: 
determine, for each of plural sets of a user and an item, an absolute difference between a first value representing a model prediction of a user interaction with the item, and a second value representing an actual user interaction with the item, wherein the first values for each user are normalized such that the first values sum to unity, and the second values for each user are normalized such that the second values sum to unity; 
for each of a number of users, sum the absolute differences determined for plural items to render a user sum; 
sum the user sums to render a total; divide the total by the number of users to render a probability absolute error (PAE); 
determine a PAE for at least a second model; 
output the first model is being a better model based on the first model having a lower PAE than the second model, otherwise outputting the second model as the better model, wherein at least the second values for each user are normalized such that the second values sum to unity; and 
use the better model in predicting behavior
Independent claim 8 recites an invention for the determining of a better model for predicting user behavior using a formula which recites Mental Process (Observations, Evaluations, Judgements and Opinions that can be performed in the human mind with the aid of 
receiving plural engagement relevance models useful for computer simulation purposes; 
evaluating predictions of the plural models offline against ground truth to determine which is the better model at predicting at least one metric; 
the evaluating comprising: 
summing absolute errors between ground truth and model predictions for each of multiple users, and normalizing the sum of all prediction statistics to unity.
Independent claim 14 recites an invention for the determining of a better model for predicting user behavior using a formula which recites Mental Process (Observations, Evaluations, Judgements and Opinions that can be performed in the human mind with the aid of pen and paper) and Organizing Human Activity:
determine, for a first model, a first probability absolute error (PAE) having a value of between zero and two, inclusive; 
determine, for a second model, a second PAE having a value of between zero and two, inclusive; 
responsive to the first PAE being less than the second PAE, use the first model to predict user interactions in e-commerce; 
and responsive to the first PAE being greater than the second PAE, use the second model to predict user interactions in e-commerce.
Dependent claims 2-7, 9-13, and 15-20 merely provide further limiting to the abstract idea and thus are subject to the same reasoning as above.

Independent claims 1, 8, and 14 recite:
at least one non-transitory computer storage
a processor
at least one computer storage
These additional elements, considered both individually and as an ordered pair do no more than generally link the use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions to simply implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)). The elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in the final paragraph on page 6 of applicant’s specification.
Under Step 2B, eligibility analysis evaluates whether or not the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element, or combination of elements, adds an inventive concept to the claim (MPEP 2106.05). As explained earlier, with respect to Step 2A, Prong Two, there are several additional elements. The at least one computer storage, non-transitory computer storage, and processor are at best, the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, the additional elements represent mere instructions to apply an exception, which does not provide an inventive concept (Alice 
Dependent claims 2-7, 9-13, and 15-20 do not recite any further additional elements and are thus subject to the same rejection as quoted above due to the nature of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2017/0140416 A1) in view of Tamayo (“On the use of weighted mean absolute error in recommender systems”)

Claim 1 –
	Ye discloses the following limitations:
A device comprising: at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: (Ye: Paragraph 72, “apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”; Paragraph 73, “a product may comprise information resulting from a computing process, where the information is stored on a non-transitory, tangible computer readable storage medium and may include any embodiment of a computer program product or other data combination described herein.”)
use the better model in predicting behavior. (Ye: Paragraph 49, “The testing module 255 conducts A/B testing of the selected targeting model with an active targeting model. A/B testing is the comparison of two targeting models to 
Ye discloses a method for determining a better model via the measuring of a mathematical metric, however, it does not disclose the metric measuring described below. Tamayo discloses the following limitations:
for a first model: determine, for each of plural sets of a user and an item, an absolute difference between a first value representing a model prediction of a user interaction with the item, and a second value representing an actual user interaction with the item, wherein the first values for each user are normalized such that the first values sum to unity, and the second values for each user are normalized such that the second values sum to unity; (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”)
for each of a number of users, sum the absolute differences determined for plural items to render a user sum; (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”)
sum the user sums to render a total; (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”)
divide the total by the number of users to render a probability absolute error (PAE); determine a PAE for at least a second model; (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”)
output the first model is being a better model based on the first model having a lower PAE than the second model, otherwise outputting the second model as the better model, wherein at least the second values for each user are normalized such that the second values sum to unity; and (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)
Claim 2 –
	Ye in view of Tamayo teach the limitations of claim 1.
	Ye further discloses:
comprising the at least one processor. (Ye: Paragraph 72, “Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”)

Claim 3 –
	Ye in view of Tamayo teach the limitations of claim 1
	Ye does not teach the following, however, Tamayo further discloses:
wherein the first values for each user are normalized such that the first values sum to unity (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2) 

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item 

Claim 4 –
	Ye in view of Tamayo teaches the limitations of claim 1.
	Ye does not discloses the following limitation, however, Tamayo teaches the limitations below:
prior to summing the user sums, multiply at least some user sums by a sum of weighted second values representing the actual user interactions with the item to render weighted user sums; and sum the weighted use sums to render a weighted users sum (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)

Claim 5 –
	Ye in view of Tamayo teach the limitations of claims 1 and 4
	Ye does not disclose the following, however, Tamayo teaches the following:
divide the weighted users sum by the sum of weighted second values over all users to render a weighted PAE (WPAE). (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)

Claim 6 –
	Ye in view of Tamayo teaches the limitations of claims 1, and 4-5
	Ye further discloses the following:
output the first model is being a better model based on the first model having a lower WPAE than the second model, otherwise outputting the second model as 

Claim 7 –
	Ye in view of Tamayo teaches the limitations of claims 1 and 2
	Ye further discloses the following:
comprising the at least one processor executing the instructions (Ye: Paragraph 72, “apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing 

Claim 8 –
	Ye discloses the following limitations:
receiving plural engagement relevance models useful for computer simulation purposes; (Ye: Paragraph 49, “The testing module 255 conducts A/B testing of the selected targeting model with an active targeting model. A/B testing is the comparison of two targeting models to determine which model preforms better.”; Paragraph 67, “In some embodiments, the online system 140 evaluates the performance of the first targeting model and the active targeting model using the determined metric, and selects the targeting model that is performing better as a new active targeting model. In other embodiments, the online system 140 presents the metrics to the user for determination of whether to make the selected targeting model the new active targeting model.”)
evaluating predictions of the plural models offline against ground truth to determine which is the better model at predicting at least one metric; (Ye: Paragraph 49, “The testing module 255 conducts A/B testing of the selected targeting model with an active targeting model. A/B testing is the comparison of two targeting models to determine which model preforms better.”; Paragraph 67, “In some embodiments, the online system 140 evaluates the performance of the 
Ye discloses a method for determining a better model via the measuring of a mathematical metric, however, it does not disclose the metric measuring described below. Tamayo discloses the following limitations:
the evaluating comprising: summing absolute errors between ground truth and model predictions for each of multiple users, and normalizing the sum of all prediction statistics to unity. (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)

Claim 9 –
	Ye in view of Tamayo teach the limitations of claim 8.
	Ye does not discloses the following, however, Tamayo teaches the limitation below:
applying weights to reduce skew in evaluation by accounting for biases toward disproportionately popular items. (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)


Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)

Claim 10 –
	Ye in view of Tamayo teach the limitations of claim 8.
	Ye does not disclose the following, however, Tamayo discloses the following:
wherein the metric comprises at least one product likely to be purchased (Tamayo (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)

Claim 11 –
	Ye in view of Tamayo teach the limitations of claim 8.
	Ye further discloses the following:
wherein the metric comprises at least one period a user remains on a web page (Ye: Paragraph , “Affinity scores, or “affinities,” may be computed by the online system 140 over time to approximate a user's interest in an object or in another user in the online system 140 based on the actions performed by the user. A user's affinity may be computed by the online system 140 over time to approximate the 

Claim 12 –
	Ye in view of Tamayo teach the limitations of claim 8.
	Ye does not disclose the following, however, Tamayo discloses the following:
wherein the metric comprises at least one ranking of products (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)




Claim 13 –
	Ye in view of Tamayo teach the limitations of claim 8.
	Ye does not disclose the following, however, Tamayo discloses the following:
wherein the metric comprises at least one ranking of services (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)

Claim 14 –
	Ye discloses the following:
An apparatus comprising: at least one processor; (Ye: Paragraph 72, “apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be 
at least one computer storage accessible to the processor and comprising instructions executable by the processor to: (Ye: Paragraph 72, “apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”; Paragraph 73, “a product may comprise information resulting from a computing process, where the information is stored on a non-transitory, tangible computer readable storage medium and may include any embodiment of a computer program product or other data combination described herein.”)
Responsive to the first PAE being greater than the second PAE, use the second model to predict user interactions in e-commerce. (Ye: Paragraph 49, “The testing module 255 conducts A/B testing of the selected targeting model with an active targeting model. A/B testing is the comparison of two targeting models to determine which model preforms better.”; Paragraph 67, “In some embodiments, the online system 140 evaluates the performance of the first targeting model and the active targeting model using the determined metric, and selects the targeting model that is performing better as a new active targeting model. In other embodiments, the online system 140 presents the metrics to the user for determination of whether to make the selected targeting model the new active targeting model.”)
Ye discloses a method for determining a better model via the measuring of a mathematical metric, however, it does not disclose the metric measuring described below. Tamayo discloses the following limitations:
determine, for a first model, a first probability absolute error (PAE) having a value of between zero and two, inclusive; (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)
determine, for a second model, a second PAE having a value of between zero and two, inclusive; (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)
responsive to the first PAE being less than the second PAE, use the first model to predict user interactions in e-commerce; and (Tamayo: Formula 1, Section 2, 

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)

Claim 15 –
	Ye in view of Tamayo disclose the limitations of claim 15.
	Ye does not disclose the following, however, Tamayo teaches the limitation below:
wherein the first PAE is determined as follows:                                 
                                    P
                                    A
                                    E
                                    =
                                     
                                    
                                        
                                            1
                                        
                                        
                                            U
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                u
                                                ϵ
                                                U
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        ϵ
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                u
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            p
                                                                        
                                                                        
                                                                            u
                                                                            ,
                                                                            i
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            -
                                                                            p
                                                                        
                                                                        
                                                                            u
                                                                            ,
                                                                            i
                                                                        
                                                                    
                                                                
                                                                ^
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                             (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in 

Claim 16 –
	Ye in view of Tamayo disclose the limitations of claim 14.
	Ye does not disclose the following, however, Tamayo teaches the limitation below:
determine, for each of plural sets of a user and an item, an absolute difference between a first value representing a model prediction of a user interaction with the item, and a second value representing an actual user interaction with the item, wherein the first values for each user are normalized such that the first values sum to unity, and the second values for each user are normalized such that the second values sum to unity; (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)
for each of a number of users, sum the absolute differences determined for plural items to render a user sum; sum the user sums to render a total; and divide the total by the number of users to render the first PAE, wherein at least the first values are normalized to unity. (Tamayo: Formula 1, Section 2, “Note that when 

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)

Claim 17 –
	Ye in view of Tamayo disclose the limitations of claim 14 and 16.
	Ye does not disclose the following, however, Tamayo teaches the limitation below:
wherein the instructions are executable to: prior to summing the user sums, multiply at least some user sums by a sum of weighted second values representing the actual user interactions with the item to render weighted user sums; and sum the weighted user sums to render a weighted users sum. (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)



Claim 18 –
Ye in view of Tamayo disclose the limitations of claim 14 and 16-17.
	Ye does not disclose the following, however, Tamayo teaches the limitation below:
the weighted users sum by the sum of weighted second values over all users to render a weighted PAE (WPAE). (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. 

Claim 19 –
Ye in view of Tamayo disclose the limitations of claim 14 and 16-17.
	Ye further discloses the following:
output the first model is being a better model based on the first model having a lower WPAE than the second model, otherwise outputting the second model as the better model; and use the better model for e-commerce (Ye: Paragraph 49, “The testing module 255 conducts A/B testing of the selected targeting model with an active targeting model. A/B testing is the comparison of two targeting models to determine which model preforms better.”; Paragraph 67, “In some embodiments, the online system 140 evaluates the performance of the first targeting model and the active targeting model using the determined metric, and selects the targeting model that is performing better as a new active targeting model. In other embodiments, the online system 140 presents the metrics to the user for determination of whether to make the selected targeting model the new active targeting model.”)



Claim 20 –
	Ye in view of Tamayo disclose the limitations of claims 14 and 16-18
Ye does not disclose the following, however, Tamayo teaches the limitation below:
wherein the instructions are executable to determine WPAE using:                                 
                                    W
                                    P
                                    A
                                    E
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        u
                                                        ϵ
                                                        U
                                                    
                                                
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                i
                                                                ϵ
                                                                
                                                                    
                                                                        I
                                                                    
                                                                    
                                                                        u
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    w
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            p
                                                                        
                                                                        
                                                                            u
                                                                            ,
                                                                            i
                                                                        
                                                                    
                                                                
                                                                ^
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                     
                                    
                                        
                                            ∑
                                            
                                                u
                                                ∈
                                                U
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                i
                                                                ∈
                                                                
                                                                    
                                                                        
                                                                            
                                                                                I
                                                                            
                                                                            
                                                                                u
                                                                            
                                                                        
                                                                    
                                                                    ^
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    w
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            p
                                                                        
                                                                        
                                                                            u
                                                                            ,
                                                                            t
                                                                        
                                                                    
                                                                
                                                                ^
                                                            
                                                        
                                                    
                                                
                                            
                                            ∙
                                            (
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        ϵ
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                u
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            p
                                                                        
                                                                        
                                                                            u
                                                                            ,
                                                                            i
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            -
                                                                            p
                                                                        
                                                                        
                                                                            u
                                                                            ,
                                                                            i
                                                                        
                                                                    
                                                                
                                                                ^
                                                            
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                              (Tamayo: Formula 1, Section 2, “Note that when all the individual differences are weighted equally wMAE coincides with MAE.”; Section 2.2)

Ye teaches a method for the determining of a better model for predicting behavior. Tamayo teaches a method for the calculation of a metric to determine how accurate a model can be when predicting behavior. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Ye with the teachings of Tamayo, in order to provide the metric for which Ye determines the better of two models. (Tamayo: Section 2.2, “Similarly, we found that better improvements, with respect to the average ratings, are obtained when focusing on less frequent ratings. Finally, with respect to item popularity all the models obtain better improvements when considering the most popular items, although these differences are less significant.”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624